Citation Nr: 1732746	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  04-38 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for psoriasis. 

2.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left wrist.

3.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right wrist.

4.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left thumb, index finger, and long finger of the left hand.  

5.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right thumb, index finger, and long finger of the right hand.  

6.  Entitlement to an initial compensable rating for psoriatic arthritis of the left ring finger of the left hand.  

7.  Entitlement to an initial compensable rating for psoriatic arthritis of the right ring finger of the right hand.  

8.  Entitlement to a higher initial rating for psoriatic arthritis of the left foot, rated as noncompensably disabling prior to June 13, 2013 and 10 percent disabling thereafter. 

9.  Entitlement to a higher initial rating for psoriatic arthritis of the right foot, rated as noncompensably disabling prior to June 13, 2013 and 10 percent disabling thereafter. 

10.  Entitlement to an effective date earlier than November 16, 2009 for the award of service connection for psoriatic arthritis of the left foot.

11.  Entitlement to an effective date earlier than November 16, 2009 for the award of service connection for psoriatic arthritis of the right foot.

12.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, April 2013, and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied the claim for entitlement to an increased rating for psoriasis in a January 2010 decision which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating and remanding the Board's January 2010 decision.  Subsequently, in May 2011 and October 2015, the Board remanded the claim for further development in order to comply with the JMR.  The claim for an increased rating for psoriasis returned to the Board along with the other claims on appeal and they were all remanded in February 2017.
 
In June 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims file.

In its February 2017 remand, the Board noted that adjudication of the claim for an increased rating for psoriasis was stayed pending resolution of VA's appeal of the Court's decision in  Johnson v. McDonald, 27 Vet. App. 497 (2016).  VA's appeal is now resolved and the stay on affected cases is lifted.  The Board will accordingly proceed with the adjudication of the claim for an increased rating for psoriasis.  

In May 2017, the Veteran filed a claim for entitlement to service connection for a kidney disability secondary to medications used to treated service-connected psoriatic arthritis.  The agency of original jurisdiction (AOJ) has not yet adjudicated this claim and it is not before the Board.  It is therefore referred to the AOJ for appropriate development and action.  

The issues of entitlement to increased initial ratings for psoriatic arthritis of the bilateral feet and earlier effective dates for the award of service connection for the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's psoriasis most nearly approximates at least five percent, but less than 20 percent, of the total body area affected and requires constant or near-constant systemic therapy.  

2.  The Veteran's psoriatic arthritis of the left wrist manifests pain and limitation of motion without ankylosis.

3.  The Veteran's psoriatic arthritis of the right wrist manifests pain and limitation of motion without ankylosis.

4.  The Veteran's psoriatic arthritis of the left thumb, index finger, and long finger of the left hand manifest pain and limitation of motion without ankylosis.  

5.  The Veteran's psoriatic arthritis of the right thumb, index finger, and long finger of the right hand manifest pain and limitation of motion without ankylosis.  

6.  The Veteran's psoriatic arthritis of the left ring finger of the left hand manifests pain and limitation of motion without ankylosis.

7.  The Veteran's psoriatic arthritis of the right ring finger of the right hand manifests pain and limitation of motion without ankylosis.

8.  The Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation, but not higher, for psoriasis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2016).  

2.  The criteria for an initial rating in excess of 10 percent for psoriatic arthritis of the left wrist are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5002, 5009, 5214, 5215.

3.  The criteria for an initial rating in excess of 10 percent for psoriatic arthritis of the right wrist are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5002, 5009, 5214, 5215.

4.  The criteria for an initial rating in excess of 10 percent for psoriatic arthritis of the left thumb, index finger, and long finger of the left hand are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5002, 5009, 5228-5230.

5.  The criteria for an initial rating in excess of 10 percent for psoriatic arthritis of the right thumb, index finger, and long finger of the right hand are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5002, 5009, 5228-5230.

6.  The criteria for an initial compensable rating for psoriatic arthritis of the left ring finger of the left hand are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5002, 5009, 5228-5230.

7.  The criteria for an initial compensable rating for psoriatic arthritis of the right ring finger of the right hand are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5002, 5009, 5228-5230.

8.  The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the Board's remand instructions.  In response to remands issued in September 2007, May 2011, October 2015, and February 2017, updated records of VA treatment were added to the claims file.  The Veteran was also examined, most recently in May 2016 and June 2017, by VA to determine the severity of the service-connected disabilities on appeal.  The claims were then readjudicated in a June 2017 supplemental statement of the case (SSOC).  Therefore, VA has complied with the Board's remand instructions and the duties to notify and assist. 


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  VA should obtain examinations in which the examiner addresses whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  


Psoriasis

Service connection for psoriasis was granted in a July 1966 rating decision with an initial 10 percent evaluation assigned effective February 16, 1966.  In response to the current claim for an increased rating, the March 2004 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that an increased rating is warranted as his skin disability only responds to constant systemic therapy prescribed for psoriatic arthritis; the same type of medications were not specifically prescribed for the skin condition as the Veteran previously demonstrated an inability to tolerate the side effects.

The Veteran's service-connected skin disability is rated under Diagnostic Code 7618 for psoriasis.  This code provides for rating psoriasis under the included criteria or as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Diagnostic Code 7816 provides that psoriasis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008 and January 20, 2012; Diagnostic Code 7816 was not altered by the regulatory changes and the previous and current versions of the diagnostic code are identical.  Thus, any changes to the rating criteria for evaluating skin disabilities does not affect the adjudication of this claim for an increased rating. 

As a preliminary matter, the Board finds that rating the Veteran's psoriasis as disfigurement of the head, face, or neck or scarring is not appropriate.  Although the Veteran has experienced outbreaks of psoriasis on his scalp and behind his ears, there is no medical evidence of disfigurement associated with the condition.  VA examiners in March 2004, October 2007, October 2011, March 2013, and May 2016 specifically found there was no scarring or disfigurement associated with the Veteran's psoriasis and none of his VA treatment records document disfigurement.  It is therefore clear that disfigurement and/or scarring is not the Veteran's predominant disability and rating his psoriasis under Diagnostic Codes 7800-7805 is not appropriate.  

After review of the evidence, the Board finds that a maximum 60 percent evaluation is warranted for psoriasis throughout the claims period under Diagnostic Code 7816.  The Veteran has received constant or near-constant systemic therapy since May 2009; although this medication was prescribed in the context of treating the Veteran's psoriatic arthritis, his skin condition demonstrated clear improvement and was only controlled as a result of the systemic medication.  Additionally, the Veteran's psoriasis and psoriatic arthritis are clearly related conditions, as noted by his VA rheumatologist in February 2010.  The Veteran was not prescribed systemic therapy during the claims period prior to May 2009, but this method of treatment was deemed unsafe by his health care providers due to a history of severe side effects with similar medication.  

Clinical records and VA examination reports dated throughout the claims period document that the Veteran's psoriasis has repeatedly affected his scalp, earlobes, elbows, hands, abdomen, knees, and legs.  He has sought regular treatment at various VA facilities with dermatologists, and physical examinations have demonstrated psoriasis that consistently affects between five and 20 percent of his body surface area.  The condition was also described by the March 2004 VA examiner as "quite severe" involving pruritus.  The Veteran's dermatologists have prescribed various topical treatments for psoriasis, to include topical corticosteroids, vitamin derivatives, and medicated shampoos.  The Veteran's treatment regime did not include systemic therapy prior to May 2009, but his VA dermatologist noted in April 2009 that these types of treatment (specified as retinoids and antimetabolites) were not appropriate as the Veteran has previously experienced serious side effects.  A similar history was recorded by the March 2004 VA examiner.  Thus, while the Veteran's psoriasis was not treated with systemic therapy prior to May 2009, the Board finds this was due to his physicians' fear that it would endanger his health and not because his condition was of insufficient severity to warrant such treatment.  

In April 2009, the Veteran was referred for a rheumatology consultation to determine whether his psoriasis was affecting his joints.  In May 2009, his dermatologist noted that he did not have a significant response to topical treatment.  A corticosteroid injection was administrated in May 2009 to treat the Veteran's joint pain and inflammation and he was affirmatively diagnosed with psoriatic arthritis by his rheumatologist in June 2009.  From that point forward, the Veteran has received treatment with various systemic immunosuppressants including Methotrexate, Humira, and Otezla.  Although these medications were prescribed primarily for the treatment of psoriatic arthritis, the Veteran's psoriasis responded positively.  For example, during a March 2010 rheumatology consultation, his psoriasis was noted to have completely cleared with the use of Methotrexate.  In March 2013, a VA dermatologist found that the Veteran's psoriasis continued to improve with the oral retinoid, Soriatane.  However, the previously mentioned intolerance for these types of medications has continued with findings of elevated transaminases and multiple infections, and the Veteran's physicians have often changed the medication used to control his psoriasis and arthritis.  

With consideration of the above, the Board finds that the Veteran's psoriasis most nearly approximates a severity that requires the constant or near-constant use of corticosteroids throughout the claims period.  This level of severity is contemplated by a maximum 60 percent evaluation under Diagnostic Code 7816.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  An increased rating of 60 percent, but not higher, is appropriate and to this extent the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Psoriatic Arthritis

As an initial matter, the Board must determine whether the Veteran's psoriatic arthritis is properly rated as an active process or based on chronic residuals.  The condition is rated under Diagnostic Code 5009 for arthritis, other types, which provides for rating the disability by analogy under Diagnostic Code 5002 as rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009.  This diagnostic code provides that the disability may be rated as an active process or on the basis of chronic residuals.  Id.  The Veteran's arthritis is currently rated as chronic residuals with separate ratings provided based on limitation of motion of the involved joints.  The Board finds that this is the appropriate method for rating the Veteran's condition-VA treatment records and examinations during the claims period show his symptoms are predominantly pain, swelling, and morning stiffness in specific joints.  There are no findings of incapacitating exacerbations of psoriatic arthritis, manifestations such as weight loss or anemia that result in severe impairment of health, or constitutional manifestations that are totally incapacitating.  The Veteran's VA treatment records document a diagnosis of anemia, but it is controlled with medication and clearly does not cause "severe impairment of health."  The Veteran's rheumatologists have focused on examining and treating his various affected joints and controlling these symptoms with immunosuppressive therapies.  

The Board also finds that assigning separate ratings for chronic residuals results in a higher overall evaluation as the Veteran's condition would not rate above the minimal 20 percent evaluation for an active arthritic process.  Upon VA examination in March 2016, the Veteran was found to experience two non-incapacitating exacerbations of psoriatic arthritis per year; this level of disability is contemplated by a 20 percent rating under Diagnostic Code 5002 for an active arthritic process manifested by one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  The Veteran's ratings for separate joints assigned as chronic residuals currently combine to a disability evaluation of 60 percent with application of the bilateral factor.  38 C.F.R. §§ 4.25 (Combined Ratings Table), 4.26.  The Board will therefore determine whether higher initial ratings are warranted for the Veteran's psoriatic arthritis rated by analogy to chronic arthritic residuals for the separately service-connected joints.   


Bilateral Wrists

Service connection for psoriatic arthritis of the wrists and hands as secondary to service-connected psoriasis was awarded in the April 2013 rating decision on appeal.  An initial noncompensable evaluation was assigned effective October 8, 2010 for psoriatic arthritis as an active process without exacerbations.  A May 2013 rating decision found clear and unmistakable error (CUE) in the April 2013 assignment of a noncompensable evaluation and assigned separate 10 percent evaluations for psoriatic arthritis of the left and right wrist.  The RO also changed the rating of the Veteran's psoriatic arthritis from an active process to chronic residuals under Diagnostic Code 5002.  38 C.F.R. § 4.71a.  Most recently, in a May 2016 rating decision, an earlier effective date for the award of service connection for psoriatic arthritis of the left and right wrists was granted from November 16, 2009.  The Veteran is therefore in receipt of an initial 10 percent rating for each wrist from November 16, 2009.  He contends that a higher rating is warranted as the disability manifests pain, swelling, and other symptoms that affect his ability to hold and pick up objects.  

The Veteran's bilateral wrist disabilities are separately rated as 10 percent disabling as a chronic residual of psoriatic arthritis by analogy to Diagnostic Code 5215 pertaining to limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5002, 5009 (providing that chronic residuals are rated as limitation of motion or ankylosis of the specific joints involved).  A maximum 10 percent rating is provided for limited palmar flexion and limited dorsiflexion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran is already in receipt of 10 percent ratings for limitation of motion of the left and right wrists and higher initial evaluations are therefore not possible under Diagnostic Code 5215.  

Higher ratings are possible under Diagnostic Code 5214 for ankylosis of the wrist, but the record clearly shows that the Veteran's wrists are not ankylosed.  The Veteran had full motion of the wrists at VA examinations in December 2014, March 2016, and January 2017, and during rheumatology consultations at the Bay Pines VA Medical Center (VAMC) throughout the claims period.  Similarly, no VA examiner or health care provider has ever identified ankylosis of the wrists.  Some limitation of motion due to pain was observed at the March 2013 VA examination and this loss of motion is already contemplated by the 10 percent rating assigned under Diagnostic Code 5215.  The Veteran also manifests symptoms of swelling, synovitis, and stiffness, but even with consideration of all relevant functional factors, it is clear that the Veteran has retained useful motion of his bilateral wrists throughout the claims period.  Additionally, as the Veteran is already in receipt of the highest available ratings based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Thus, the assignment of increased ratings for the service-connected left and right wrist based on ankylosis under Diagnostic Code 5214 is not appropriate.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims and they are accordingly denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Bilateral Hands and Fingers

As noted above, service connection for psoriatic arthritis of the wrists and hands was granted in the April 2013 rating decision on appeal with an initial noncompensable evaluation assigned effective October 8, 2010.  A month later in May 2013, the RO issued another rating decision finding CUE in the April 2013 rating decision's assignment of a single noncompensable rating for the Veteran's psoriatic arthritis.  Instead, service connection was granted and separate ratings assigned for the affected joints, including the bilateral thumbs, index fingers, and long fingers and the bilateral ring fingers.  The thumb, index, and long fingers are assigned single 10 percent ratings from October 8, 2010 for each hand and the ring fingers are each assigned a noncompensable rating, also effective October 8, 2010.  The Board observes that the most recent rating code sheet, issued in May 2016, does not reflect the noncompensable rating for psoriatic arthritis of the right ring finger.  However, service connection is in effect for this disability and the issue is correctly before the Board on appeal.  

Like his bilateral wrists and other joints, the Veteran's psoriatic arthritis is rated by analogy to Diagnostic Code 5009 as "arthritis, other types."  This diagnostic code provides for rating the disability as rheumatoid arthritis under Diagnostic Code 5002 based on chronic residuals for limitation of motion or ankylosis of the involved joints.  38 C.F.R. § 4.71a.  When limitation of motion is noncompensable, Diagnostic Code 5002 allows for the assignment of a10 percent rating for each major joint or group of minor joints affected by limitation of motion.  Id.

Limitation of motion of the fingers is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  Limitation of motion of the thumb is rated under Diagnostic Code 5228 which provides for a 10 percent rating when there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers.  Id.  Limitation of motion in the index or long finger is rated under Diagnostic Code 5229 which provides for a 10 percent rating when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A gap of less than one inch is noncompensable.  Id. Limitation of motion in the ring finger or little finger is noncompensable.  38 C.F.R. § 4.71a , Diagnostic Code 5230. 

The Board finds that increased ratings are not warranted in this case based on the limitation of motion criteria under Diagnostic Codes 5228, 5229, or 5230.  With respect to the thumbs, the Veteran has never demonstrated a gap of greater than one inch between the thumb pad and the fingers.  In fact, the March 2016 and June 2017 VA examiners found that there was no gap between the bilateral thumbs and fingers.  Similarly, the gap between the fingertips and the proximal transverse crease of the palm was less than one inch at all VA examinations conducted during the claims period.  The Veteran has also never manifested limitation of extension of the fingers.  The March 2013, March 2016, and June 2017 VA examiners all performed range of motion measurements after repetitive use, but there was no additional loss of motion of the fingers and no indication that pain, weakness, fatigability or incoordination would significantly limit the Veteran's functional ability with repeated use over a period of time.  Additionally, Diagnostic Code 5230, which applies to the little finger, does not allow for any compensable rating regardless of the extent of the limitation of motion. 38 C.F.R. § 4.71a , Diagnostic Code 5230. 

The Board has considered the other criteria pertaining to the fingers, but notes that higher ratings under Diagnostic Codes 5216-5227 require a finding of ankylosis.  There is  no evidence that the Veteran has had ankylosis in any of his digits at any time during the appeal period.  VA examinations and treatment records document the Veteran's complaints of joint pain, stiffness, and limited motion, but it is clear he has retained some useful motion of his fingers.  Therefore, ankylosis is not present and Diagnostic Codes 5216-5227 are not for application.    

The Veteran is currently in receipt of separate 10 percent ratings for noncompensable limitation of motion of the thumb, index, and long fingers of each hand under Diagnostic Code 5002.  His limitation of motion was objectively confirmed upon examination and he is in receipt of the maximum rating possible as the diagnostic code provides for a 10 percent rating, but not higher, for each minor group of joints.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Furthermore, a compensable rating is not warranted based on painful motion of the ring finger as
0 percent is already the maximum available rating for any limitation of motion in that finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Even if the evidence supported a finding of ankylosis in the ring finger, Diagnostic Code 5227 does not allow for a compensable rating.  A compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  

The medical and lay evidence of record does not support a finding that the Veteran has impairment of any fingers that is equivalent to amputation.  The VA examiners and the Veteran's rheumatologist have noted findings of painful motion, occasional synovitis, and at times, an inability to completely close his fist.  The Veteran's finger pain and impairment also renders him unable to perform heavy physical work; however, the Board observes that his symptoms have been controlled with the use of systemic therapy including various immunosuppressive medications and biologic agents prescribed by his VAMC rheumatologist.  At his most recent rheumatology evaluation in June 2017, the joints of his hands were "unremarkable."  A similar finding was made in November 2016, when the VAMC rheumatologist found that the Veteran's " joints are not a problem."  Therefore, while the Veteran has some functional impairment from his service-connected psoriatic arthritis of the fingers, it clearly does not most nearly approximate the effects of amputation.  Increased initial ratings are accordingly not warranted and the claims are denied.


TDIU Claim

The Veteran contends that he is unemployable due to his service-connected disabilities, specifically psoriatic arthritis of multiple joints.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Although the RO has not yet implemented the Board's grant of an increased 60 percent rating for psoriasis discussed above, with consideration of this rating the Veteran meets the schedular criteria for an award of TDIU. 38 C.F.R. § 4.16(a) (providing that the schedular criteria are met if there are two or more service-connected disabilities with one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more); 38 C.F.R. § 4.25, Table I (Combined Ratings Table).  In addition, the Veteran's psoriasis and psoriatic arthritis result from a common etiology and can therefore be considered as one disability.  38 C.F.R. § 4.16(a).  The Veteran therefore satisfies the percentage criteria for a TDIU.  

After review of the evidence, the Board will resolve any doubt in the Veteran's favor and finds that he is unemployable due to service-connected disabilities.  On his formal claim for TDIU in December 2014, the Veteran reported that he last worked in 2011 and owned his own vending machine company.  He also indicated that he stopped working due to his service-connected arthritis.  With regard to his education, the record establishes that the Veteran completed high school, but has no other education or vocational training.  The record shows that the Veteran has worked in the vending machine industry since at least 1977.  This evidence indicates that the Veteran has a narrow educational and work history with no experience in sedentary or clerical positions.

The record contains medical evidence weighing both for and against the claim for TDIU.  Supporting the claim is the report of a private April 2016 vocational assessment.  After reviewing the claims file, the examiner determined that the Veteran experiences significant impairment in his upper and lower extremities due to psoriatic arthritis which affects his ability to stand, walk, and decreases his dexterity and strength with his hands.  His past occupation was light in physical demand, unskilled in nature, and did not provide skills that would transfer to sedentary employment.  The examiner concluded that the Veteran is unable to secure, follow, or maintain a substantially gainful occupation as a result of his service connected disability and other vocational barriers including limited education, lack of transferable skills to alternative sedentary employment, and a past work history consisting of unskilled employment.  The Veteran's treatment records also document findings of impaired functioning attributed to service-connected disability, e.g. in January 2010, a VA rheumatologist noted that the Veteran's functional status had declined due to arthritis.

Weighing against the claim for TDIU are several VA medical opinions.  VA examiners who physically examined the Veteran and reviewed the claims file throughout the claims period concluded that the Veteran's service-connected disabilities either did not limit occupational activities or only precluded physically demanding jobs-the March 2016 VA examiner specifically found that the Veteran could perform sedentary work.  Clinical records from the Bay Pines VAMC also show that the Veteran continued to work past the date he reported retiring on his formal claim for TDIU. In December 2011, he reported to his VA physician that he exercised by walking at work in his vending machine business.  Similarly, during a March 2014 diabetes assessment at the VAMC, the Veteran stated that his activity included walking on his vending route.  In August 2014, the Veteran was characterized as retired, though he did still report working part-time and keeping very active at a September 2015 VA chiropractic consultation.  Therefore, the Veteran continued to work until at least until 2014, though his part-time work after that date is considered marginal in nature and is not substantially gainful employment.  38 C.F.R. § 4.16(a).  The Board also observes that the Veteran has several serious nonservice-connected disabilities including diabetes, upper and lower extremity peripheral neuropathy, a history of bladder cancer, heart disease, and chronic kidney disease.

The record contains some evidence in favor of the claim and some evidence against it.  In light of the Veteran's limited educational history and work experience, the Board finds that the evidence is in equipoise regarding the question of unemployability.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating of 60 percent, but not higher, for psoriasis is granted. 

Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left wrist is denied.

Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right wrist is denied.

Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left thumb, index finger, and long finger of the left hand is denied.  

Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right thumb, index finger, and long finger of the right hand is denied.  

Entitlement to an initial compensable rating for psoriatic arthritis of the left ring finger of the left hand is denied.  

Entitlement to an initial compensable rating for psoriatic arthritis of the right ring finger of the right hand is denied.  

Entitlement to TDIU is granted.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary.  Service connection for psoriatic arthritis of each foot was awarded in an April 2015 rating decision with initial 10 percent evaluations assigned effective June 13, 2013.  In a June 2015 notice of disagreement, the Veteran initiated an appeal with the effective date of these awards.  Earlier effective dates of November 16, 2009 were granted for the left and right foot arthritis in a May 2016 rating decision, but this did not fully satisfy the Veteran's appeal.  The claims for earlier effective dates were remanded by the Board in February 2017 to provide the Veteran a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Unfortunately, the record does not reflect that a SOC was issued and the claims for earlier effective dates and the intertwined claims for increased initial ratings for psoriatic arthritis of the left and right foot must be remanded.  Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC addressing the claims of entitlement to effective dates earlier than November 16, 2009 for the award of service connection for psoriatic arthritis of the left and right foot.  If the Veteran perfects the appeal, return the claim to the Board.

2.  Then readjudicate the claims on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


